On the Merits.
The plaintiff sues the defendant for thirteen thousand dollars upon a lottery ticket which he alleged drew a prize of that amount. He alleges he purchased the ticket' on the eighth of February, 1872, in Bayou Sara, and that the lottery was drawn on the same day in New Orleans.
The defense is that the policy ticket sued upon was fraudulently made out and entered upon the “Begister” or “Book of Plays,” after the lottery had been drawn, by the employee of the defendant, who combined and conspired with the plaintiff and others to defraud defendant. .
The case was tried by a jury, who rendered a verdict in favor of the defendant. The plaintiff appealed.
Several bills of exceptions were taken, but the defendant having waived in this court all objections to the evidence, it will be necessary to consider only one of the bills of exceptions. It is the bill of exceptions taken to the reception of the testimony of Guthreaux in regard to declarations of Innerarity, the employee of defendant, and letters of said Innerarity to said Guthreaux in relation to the alleged conspiracy. The let*389ters are dated December 13,1871; January 1,1872 ; February 1,1872; February 11,1872 ; June 8,1872 ;. and July 2, 1872.
Innerarity’s testimony had been taken for the plaintiff twelfth of June, 1872; and for the defendant October 12,1872. Most of these letters had been sent by mail and had been received by Guthreá/ux shortly after their dates respectively. The objections urged against this evidence were that “ the declarations and letters of said Innerarity, to which the plaintiff was no party, can not make evidence against the plaintiff; and that said Innerarity had not been interrogated on this subject, and, if admissible at all, it should have been shown by him and not by this witness, as this made it hearsay testimony.”
The objections were properly overruled. The evidence was admissible on the ground that the acts and declarations of one conspirator are-admissible against his accomplices, or as part of the res gestee. Mr. Green-leaf says: “ There are other declarations which are admitted as original evidence, being distinguished from hearsay by their connection with the principal fact under investigation. The affairs of men consist of a complication of circumstances so intimately interwoven as to be hardly separable from each other. Each owes its birth to some preceding circumstance, and in its turn becomes the prolific parent of others ; and each during its existence has its inseparable attributes and its kindred facts materially affecting its character and essential to be known in order to a right understanding of its nature. These surrounding circumstances, termed the res gestae, may always be shown to the jury along'with the principal fact, and their admissibility is determined by the judge, according to the degree of their relation to that fact, and in the exercise of his sound discretion.” Sections 108 to 111. Again he says : “ The term acts includes written correspondence, and other papers relative to the main design.” Page 123.
There is no other question of law involved in this case.
It is not our province to disturb the judgment of the district judge or the verdict of a jury with regard to questions of fact, except such judgment or verdict be manifestly erroneous. After a careful examination of all the evidence in the record, we can not say that the verdict and judgment are manifestly erroneous.
It is therefore ordered that the judgment of the lower court be affirmed with costs.
■Wyly, J. I dissent, and will file my reasons hereafter.